Filed 3/9/21 P. v. Harris CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Glenn)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C089945

           v.                                                                         (Super. Ct. Nos.
                                                                                 17NCR11784, 18NCR13030)
 KEITH CHARLES HARRIS,

                    Defendant and Appellant.




         Following defendant Keith Charles Harris’s guilty pleas in two separate cases, the
trial court sentenced him to an aggregate term of 12 years in prison and imposed a
restitution fine above the mandatory minimum in each case. Defendant now challenges
the imposition of the restitution fines based on his ability to pay. We will affirm the
judgment.




                                                             1
                                     BACKGROUND
       In case No. 17NCR11784, defendant pleaded guilty to assault on two police
officers (Pen. Code, § 245, subd. (c)(2))1 while using a dangerous and deadly weapon,
tear gas (§ 12022, subd. (b)(1)). He also admitted a prior strike conviction. (§§ 667,
subds. (c) & (e), 1170.12, subd. (c)(1).) In case No. 18NCR13030, defendant pleaded
guilty to assault with a deadly weapon (§ 245, subd. (a)(1)) and admitted a prior strike
conviction. (§§ 667, subds. (c) & (e), 1170.12, subd. (c)(1).) At the sentencing hearing,
the trial court struck the deadly weapon enhancement, imposed an aggregate sentence of
12 years for both cases, and ordered defendant to pay a $3,000 restitution fine in case
No. 17NCR11784 and a $600 restitution fine in case No. 18NCR13030.
       Defendant did not object to the fines at sentencing, but he subsequently moved to
stay the $3,600 in restitution fines under section 1237.2, which provides in relevant part
that if the sole issue on appeal is a claim of error in the imposition fines, a defendant must
first make a motion for correction in the trial court. (§ 1237.2.) Defendant asked the trial
court to stay the restitution fines until the People showed defendant’s ability to pay, or in
the alternative, to reduce the fines to the statutory minimum of $300 in each case and not
employ the $300-per-year-of-incarceration formula. He argued that even if he earned the
highest possible prison wage while incarcerated, he would still be unable to pay the
$3,600 in fines. Following a hearing, the trial court denied the motion. The trial court’s
written order does not provide a reason for the denial, and the appellate record does not
include a transcript of the hearing on the motion.
                                       DISCUSSION
       Defendant challenges the imposition of the restitution fines based on his ability to
pay. However, the appellate record indicates defendant gave the trial court an adequate




1 Undesignated statutory references are to the Penal Code.


                                              2
opportunity to consider defendant’s ability to pay, and the trial court nevertheless denied
defendant’s motion to stay or reduce the restitution fines. Because the record does not
contain a transcript of the hearing on defendant’s motion to stay or reduce the restitution
fines, we must presume the trial court did its duty. Under the circumstances, we will
affirm the judgment.
                                      DISPOSITION
       The judgment is affirmed.



                                                    /S/
                                                 MAURO, Acting P. J.



We concur:



    /S/
DUARTE, J.



    /S/
HOCH, J.




                                             3